CONNOR, J.
Tbe assignments of error on this appeal cannot be sustained. There was no error in the refusal of the trial court to hear or consider the pleas in abatement and the.motions to quash the indictment, upon the grounds stated therein, although the pleas were tendered and the motions were made in apt time; nor was there error in the refusal of the court to allow the motions of the defendants at the close of all the evidence for judgment as of nonsuit, as to each defendant.
It is well settled as the law of this State that when a bill of indictment has been returned by the grand jury as a true bill, upon testimony all of which was incompetent, or upon the testimony of witnesses all of whom were disqualified by statute or by some well settled principle of law in force in this State, the indictment will be quashed on the motion of the defendant made in apt time; but when some of the testimony was competent and some incompetent, or some of the witnesses heard by the grand jury were qualified and some disqualified, the court will not go into the barren inquiry of how far testimony which was incompetent or witnesses who were disqualified contributed to the finding of the bill of indictment as a true bill. S. v. Levy, 200 N. C., 586, 158 S. E., 94; S. v. Mitchem, 188 N. C., 608, 125 S. E., 190; S. v. Coates, 130 N. C., 701, 41 S. E., 706. This is the general rule in other jurisdictions. 31 C. J., 808, and cases cited.
The evidence offered at the trial was sufficient to support the allegations in the indictment. It tended to show a violation of C. S., 4291, by the defendants and was properly submitted to the jury. The judgment is affirmed. C. S., 4173.
No error.
Stacy, O. J., took no part in the consideration or decision of this case.